SULLIVAN, C. J.
This is a motion to dismiss an appeal on the ground that the judgment entered by the trial court was not in accordance with the decision and mandate of this court in a former opinion in the same ease, which opinion is reported ante, p. 257, 74 Pac. 975. This court has carefully considered the judgment appealed from and find that it conforms-in every particular with the views expressed in the former opinion. That being true, the appeal must be dismissed, and it is-so ordered, with costs in favor of respondent.
Stockslager, J., concurs.
Ailshie, J., took no part in the decision in this matter.